DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
The following claim(s) is/are pending in this office action: 1-5, 7
The following claim(s) is/are amended: 1, 4-5, 7
The following claim(s) is/are new: -
The following claim(s) is/are cancelled: 6, 8-10
Claim(s) 1-5, 7 is/are rejected. This rejection is FINAL.


Previous Rejections Withdrawn
The 35 USC 112(d) rejection to claim(s) 4-5, 7 is/are withdrawn based on the amendment.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 1/14/2022, 2/4/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


Response to Arguments
Applicant’s arguments filed in the amendment filed 7/7/2022, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.


Applicant’s Invention as Claimed
Claim Rejections - Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1-5, 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,904,333. Claims 2-4 are rejected in additional view of Huang (US Pub. 2011/0270964) and Claim 5 is rejected in additional view of Chadzelek (US Pub. 2011/0040826). Claims 1 and 7 are simply broader versions of the ‘333 Patent Claim 1 and are rejected as obvious solely with respect to that claim.
Instant Claims 1/7
‘333 Patent Claim 1
Huang/Chadzelek
Notes
1. A system for associating with an end-user information that is generalized such that it does not raise privacy concerns associated with personally identifiable information through the development of an association key comprising: a plurality of association key servers configured to decode encoded information and for communicating with an end-user device using a protocol required by the end-user device,
1. A system for associating with an end-user information that is not personally identifiable to the end-user through the development of an association key comprising: a plurality of association key servers configured to decode encoded information as key fragments and for communicating with an end-user device using a protocol required by the end-user, 

Similar language in the patent, but the patent is either less limited or an obvious variant because “general” information includes information that is “not personally identifiable” information.
at least one DNS resolver system associated with an end-user device for receiving service requests from the end-user device, and for requesting mappings of network addresses,
at least one DNS resolver system associated with an end-user for receiving service requests from the end-user, and for requesting mappings of network addresses,

Same language except for an end user device as opposed to the end user, but in context a given end user uses a given end user device
and authoritative name server for communicating to the DNS resolver system a sequence of encoded information for use by the association key servers in response to contacts from an end-user device made in the sequence provided by the authoritative name server to iteratively transcribe data encoded within an operational process of standard DNS into metadata specific to the protocol required by the end-user.
and authoritative name server for communicating to the DNS resolver system a sequence of encoded information for use by the association key servers to develop an association key in response to contacts from an end-user device that are made in the order defined by the sequence provided by the authoritative name server to iteratively transcribe data encoded within an operational process of a DNS into metadata specific to the protocol required by the end-user 

Similar language but the patent is more limited

to thereby associate with at least one end-user information relevant to that end-user without requiring anything on the end-user device other than a standards-compliant web browser,

Additional language, making the patent more limited
2. The system of claim 1 wherein the key association servers are web servers.

para. 12; operation servers can host web pages, which makes them web servers.
It would have been obvious to an artisan of ordinary skill prior to the effective filing date to combine the Wyatt system with the web servers in order to allow the servers to serve web pages to requesting clients.
3. The system of claim 1 wherein at least some of the association key servers and the authoritative name server comprise a service host.

para. 15; servers provide services to computing devices. Paras. 23-24; top level DNS server allows for client to reach service.
It would have been obvious to an artisan of ordinary skill prior to the effective filing date to combine the Wyatt system with the servers being service hosts so that the devices can provide services to requesting clients.
4. The system of claim 1 wherein a service endpoint system comprises the authoritative name server.

paras. 12, 15; operation servers provide services to computing devices. Para. 23; top level DNS server.
It would have been obvious to an artisan of ordinary skill prior to the effective filing date to combine the Wyatt system with the top level dns server in order to allow a single device to provide services and also to direct to other machines that provide services.
5. The system of claim 1 wherein a service endpoint system is a third party system.

paras. 22, 25; third party customers and services
It would have been obvious to an artisan of ordinary skill prior to the effective filing date to combine the Wyatt system with the third party system to lower costs to the system owner.
7. The system of claim 5 wherein potential keys are mapped to an N-tree where N is the number of association key servers.
wherein the encoded information is mapped as potential association key fragments to an N-tree where N is the number of association key servers,

Similar language

and the appropriate association key server is selected by the DNS resolver system based on which child of the N-tree at depth D is in the path leading to the desired key fragment's tree node, where D is the current stage ordinal.

Additional language, making the patent more limited




Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim(s) 1-5, 7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 claims “user information that is generalized such that it does not raise privacy concerns associated with personally identifiable information.” The term is relative because “does not raise privacy concerns” is a subjective standard.
Claims not specifically mentioned are rejected by virtue of their dependency.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US Pub. 2011/0270964) in view of Chadzelek (US Pub. 2011/0040826).
With respect to Claim 1, Huang teaches a system for associating with an end-user information that is generalized such that it does no raise privacy concerns associated with personally identifiable information through the development of an association key comprising: (An association key will be taught in the combination. Paras. 37-40, 48-50; for each connection, the system measures characteristics of the client/server connection such as latency and packet loss, which is the association of general information with an end user.)
a plurality of association key servers configured to decode encoded information (Fig. 2, paras. 12, 16-19, 25-31; A client connects to a local DNS resolver. The local DNS resolver queries a top level DNS server to receive an IP address. The top level server returns a pointer to particular DNS servers in a particular data center with additional encoded information. The local DNS resolver cannot interpret the information, but the particular DNS servers can. Fig. 1, paras. 48-50; system includes multiple data centers. Local resolvers can be sent to multiple data centers to determine which one is best for servicing the client.)
at least one DNS resolver system associated with an end-user device for receiving service requests from the end-user device, and for requesting mappings of network addresses, (Figs. 1-2, paras. 10, 18-19, 23-25, 48-50; client has a local DNS resolver system which receives requests for a url and converts it into an IP address to determine which system will perform services for it.)
and authoritative name server for communicating to the DNS resolver system a sequence of encoded information for use by the association key servers in response to contacts from the end-user device made in the sequence provided by the authoritative name server (paras. 23-36, 48-50 Fig. 2, items 216, 218, 220, 222, 224, 226, especially para. 26-28, see also Fig. 3; authoritative server 206 sends a response back to local DNS resolver (response 218) which includes encoded information ordering reflector server 208 to direct the resolver to collector server 210 when it is contacted. In other words, authoritative server 206 defines a sequence of connections, first to server 208 then to server 210, that will be directed by other servers in the system.)
But Huang does not explicitly teach to iteratively transcribe data encoded within an operational process of standard DNS into metadata specific to the protocol required by the end-user.
Chadzelek, however, does teach and for communicating with an end-user device using a protocol required by the end-user device, (para. 23, 45, 57-58; HTTP requests and responses, which is a protocol required by the end-user’s browser. See also Huang, para. 17; DNS protocol.)
to iteratively transcribe data encoded within an operational process of DNS into metadata specific to the protocol required by the end-user device such that the system uniquely identifies the DNS resolver that the end user device uses to resolve names. (First, see Huang, paras. 23-36, 48-50, Fig. 2, items 216, 218, 220, 22, 224, 226; System drives client to servers in multiple data centers. Then see Chadzelek, paras. 3, 33; web browser used to direct via URL. paras. 33, 73; data is appended as a URL parameter. Thus, the connection order could have been retained by storing it as URL parameters, which is a transcription of data encoded within an operational process into metadata specific to the protocol. See also Huang, Paras. 37-40; for each connection, the system measures characteristics of the client/server connection such as latency and packet loss. Because the characteristics of the connection are used to control routing, this is further data encoded within an operational process of DNS.)
It would have been obvious to an artisan of ordinary skill prior to the instant invention to combine the system of Huang with the transcription specific to the protocol in order to allow a device to retrieve the exact same data for later use. (Chadzelek, para. 33)

With respect to Claim 2, modified Huang teaches the system of claim 1, and Huang also teaches wherein the key association servers are web servers. (para. 12; operation servers can host web pages, which makes them web servers. See also Chadzelek, para. 22; web servers.)

With respect to Claim 3, modified Huang teaches the system of claim 1, and Huang also teaches wherein at least some of the association key servers and the authoritative name server comprise a service host. (para. 15; servers provide services to computing devices. Paras. 23-24; top level DNS server allows for client to reach service.)

With respect to Claim 4, modified Huang teaches the system of claim 1, and Huang also teaches wherein the authoritative name server comprises a service endpoint system. (paras. 12, 15; operation servers provide services to computing devices. Para. 23; top level DNS server. It would have been obvious to an artisan of ordinary skill prior to the effective filing date to combine the operation server with the top level dns server in order to allow a single device to provide services and also to direct to other machines that provide services.)

With respect to Claim 5, modified Huang teaches the system of claim 1, and Chadzelek also teaches wherein the service endpoint system is a third party system. (Examiner asserts that legal ownership of a computer device is neither a structural nor functional difference in a machine and Examiner questions whether the claim should be given any weight at all. Regardless, Examiner cites paras. 22, 25; third party customers and services.)
The same motivation to combine in Claim 1 applies to Claim 5.


Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Huang (US Pub. 2011/0270964), and further in view of Yeap (US Pub. 2009/0198997).
With respect to Claim 7, modified Huang teaches the system of claim 5, but does not explicitly teach an N-tree.
Yeap, however, does teach wherein potential association keys are mapped to an N-tree where N is the number of association key servers. (para. 40; keys are associated with information. See also Huang, paras. 26-31; information is encoded in a manner that only some devices can understand it. Thus it would have been obvious to one of ordinary skill prior to the effective filing date to encode the information in a key as a manner of only some devices understanding it. paras. 64, 80, Fig. 12; registration and key server may be implemented as a hierarchical domain tree structure. See also Huang, paras. 27-28; reflector and collector keys mapped to associated key servers. Further, Applicant admits that at least a single tier database exists in the prior art, see Spec, para. 5.)
It would have been obvious to an artisan of ordinary skill prior to the instant invention to combine the system of modified Huang with the n-tree in order to provide scalability. (Yeap, para. 64)


Alternate Grounds
Claims 1-5, 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Huang (US Pub. 2011/0270964) in view of Chadzelek (US Pub. 2011/0040826), and further in view of Yeap (US Pub. 2009/0198997).
With respect to Claim 1, Huang and Chadzelek teach as above, but under this ground of rejection do not teach association key servers.
Yeap, however, does teach association key servers. (Although key servers are only defined in Claim 1 by their ability to decode encoded information and similar features and not for key generation, as an alternate ground, Examiner cites para. 32; client generates a key. Para. 57; server stores key.)
It would have been obvious to an artisan of ordinary skill prior to the instant invention to combine the system of modified Huang with the key server in order to identify information in shorthand form. (Yeap, para. 40; key associates with other information)
The same motivation would apply, mutatis mutandis, to all other claims.


Remarks
Applicant argues at Remarks, pgs. 4-6 that Examiner uses impermissible hindsight to teach the claims. Applicant begins on pg. 4 by citing Huang’s Abstract which Applicant concludes “shows that Huang is not interested in identifying anything about a particular user.” Applicant further points out that the instant claims use different “key terms” than Huang, pointing to words such as “association key.”
Applicant does not argue that the art is non-analogous, and the art is indeed analogous as the reference deals with computer networking. Beyond that, Applicant cites no authority that obviousness requires references which all share the same purpose as Applicant’s invention. KSR v. Teleflex explicitly stated that “In determining whether the subject matter of a patent claim is obvious, neither the particular motivation nor the avowed purpose of the patentee controls.” An obviousness analysis considers everything which was known to a person of ordinary skill in the art prior to the effective date. The fact that the knowledge is allegedly put to another purpose in the cited reference is simply not relevant so long as the claim extends to what is obvious.
With respect to “key terms” Examiner notes that “association key server” appears to be a term invented by Applicant, which Applicant is permitted to do, see MPEP 2111.01. It makes no sense that Applicant may define their own terminology and then complain that the prior art fails to use the exact same terms. Applicant cites no authority that obviousness or even anticipation requires ipsis verbis language in the reference. Notably, Applicant does not argue that, e.g., an Association Key Server as defined in the claims is not taught by the prior art. Applicant merely complains that the prior art does not call it an association key server.
At Remarks, pgs. 5-6, Applicant performs the same mistaken analysis with Chadzalek and Yeap.
The fact that Chadzalek uses a URL to transcribe other data is not relevant. One of ordinary skill would have recognized that Chadzalek’s URL transcription technique was applicable to store other data. Applicant’s argument would require a reference to textually anticipate applying a technique to a given element in order for something to be obvious. But both KSR and MPEP 2143 make clear that a known technique applied to similar elements for predictable results can be obvious.
Examiner maintains the 103 rejection to all claims.
Applicant makes no argument against the Double Patenting rejection so Examiner maintains that argument as well.
All claims remain rejected.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449